DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a capturer” (configured to capture an image, as stated later in the claim “an image captured by the capturer”) and “an outputter configured to output,”  in claims 9-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claims 1, 6-9, and 14-15 is a relative and/or subjective term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Two colors that are considered to be similar in a particular application, device, system, protocol, etc. may be dissimilar in other situations. It is impossible to determine what the tolerance level is for a plurality of colors to be considered to be similar, e.g., adjacent to each other in the color table/chart, within a certain percentage of intensity values, etc.
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the claims have been interpreted as grouping the plurality of regions based on color.

Claim 1 further recites the limitation “a user’s heart rate.” The limitation renders the claim indefinite because it is not clear whether the heart rate data is from the same user in which the image of the face has been captured (recited earlier in the claim, e.g., “capturing … a user’s face”) or new/different user. For the purpose of further examination, the limitation has been interpreted as “the user’s heart rate.”

Claims 1 and 9 further recite the limitation “the acquired information on heart rate.” The limitation renders the claims indefinite because it is not clear whether the heart rate is for the same user recited earlier in the claim or new/different heart rate. For the purpose of further examination, the limitation has been interpreted as “the acquired information on the user’s heart rate.”

Claims 2-8 and 10-15 depend from claims 1 and 9, respectively, and therefore inherit all of the deficiencies of claims 1 and 9 discussed above. Note that any dependent claims reciting “a heart rate of the user” or “heart rate” has been interpreted as “the user’s heart rate.”

Claims 2, 6-8, 10, and 14-15 further recite the limitation “a plurality of regions.” The limitation renders the claims indefinite because it is not clear whether these regions correspond to the earlier recited regions or new/different regions. For the purpose of further examination, the limitation has been interpreted as “the plurality of regions.”

Claims 2 and 10 further recite the limitation “color values [corresponding to/of] each of the plurality of [grouped/acquired] regions.” The limitation renders the claims indefinite because it is unclear whether the color values correspond to the same values or new/different values in each of the recited limitations. In addition, the claims repeatedly recite “regions” as either “acquired regions,” “grouped regions,” or “regions grouped.” However, claims 1 and 9 recite only 

Claims 3-4 and 11-12  depend from claims 2 and 10, respectively, and therefore inherit all of the deficiencies of claims 2 and 10 discussed above.

Claims 5 and 13 recite the limitation “acquiring/acquire the face region.” There is no antecedent basis for this limitation in the claims. For the purpose of further examination, the limitation has been interpreted as “acquiring/acquire a face region.”

Claim 5 further recites “wherein the acquiring comprises.” The limitation renders the claim indefinite because it is not clear which acquiring is being referred to (acquiring step in claims 1 and 2, or claim 5). For the purpose of further examination, the limitation has been interpreted as “wherein the acquiring the face region comprises.”

Claims 6-8 and 14-15 depend from claims 5 and 13, respectively, and therefore inherit all of the deficiencies of claims 5 and 13 discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by el Kaliouby et al. (US 2017/0238860 A1), hereinafter referred to as el Kaliouby.
Regarding claim 1, el Kaliouby teaches a method for measuring a heart rate of an electronic device (el Kaliouby ¶0010: “This application relates generally to analysis of mental states and more particularly to mental state mood analysis using heart rate collection based on video imagery”), the method comprising: 
capturing an image including a user's face (el Kaliouby Fig. 2 & ¶0044: “the video is captured using a webcam 11”; el Kaliouby ¶0052: “The webcam 230 can have a line-of-sight 232 to the user's face 220, and can capture any one or more of video, audio, and still images of the individual 220”); 
grouping the user's face, included in the image, into a plurality of regions including a plurality of pixels of similar colors (el Kaliouby ¶0055: “The flow 300 further comprises establishing a region of interest (ROI) including the face 320 … the ROI is obtained via skin-tone detection and is determined using various regions of skin on an individual's body, including non-facial regions”; el Kaliouby ¶0092: “The facial features that can be analyzed can also include features such as textures, gradients, colors, and shapes … Multiple textures, gradients, colors, shapes, and so on, can be detected by the camera 1030, a sensor, or a combination of cameras and sensors. Texture, brightness, and color, for example, can be used to detect boundaries in an image for detection of a face, facial features, facial landmarks, and so on”; el Kaliouby ¶0093: “A color in a facial region can include eye color, skin color, hair color, and so on”); 
acquiring an information on a user's heart rate by inputting information on the plurality of grouped regions to an artificial intelligence learning model (el Kaliouby Abstract: “Machine learning is engaged to facilitate the training.”; el Kaliouby ¶0052: “The captured video or still images can be analyzed to determine one or both of facial movements 242 and heart rate information 244”; el Kaliouby ¶0058: “The flow 300 further comprises processing at least one el Kaliouby ¶0074: “The classifiers can be used as part of a supervised machine learning technique where the machine learning technique can be trained using ‘known good’ data. Once trained, the machine learning technique can proceed to classify new data that is captured”); and 
outputting the acquired information on heart rate (el Kaliouby Fig. 15-16 & ¶0107: “an example mood measurement dashboard display. A dashboard can be used to display information to an individual, where the information is based on inferred mental states from heart rate information and/or facial image analysis”; el Kaliouby ¶0108: “Various statistical results can be displayed for an individual, where the information is based on inferred mental states from heart rate information and/or facial image analysis”).

Regarding claim 9, el Kaliouby teaches further teaches an electronic device comprising: 
a capturer; an outputter configured to output information on a heart rate; and a processor (el Kaliouby Fig. 2: webcam 230, video capture 240; el Kaliouby ¶0050: “included in a computer program product embodied in a non-transitory computer readable medium that includes code executable by one or more processors”) configured to perform the method described in claim 1. Therefore, claim 9 is rejected using the same rationale as applied to claim 1 discussed above. 

Regarding claims 2 and 10, el Kaliouby teaches the method  and device of claims 1 and 9, wherein the grouping comprises: 
grouping the user's face into a plurality of regions based on color information and position information of the plurality of pixels constituting the user's face (el Kaliouby ¶0055 and ¶0092-¶0093 discussed above – teaches that the facial features are grouped based on color, e.g., eye color, skin color, hair color, etc.; also see el Kaliouby ¶0095: “The detection of facial expressions can be based on the location of facial landmarks” & Fig. 10); 
acquiring color values corresponding to each of the plurality of grouped regions (el Kaliouby ¶0056: “The flow 300 can further comprise separating temporal pixel intensity traces in the regions of interest into at least two channel values and spatially and/or temporally processing the separated pixels to form raw traces 330. While one embodiment establishes red, green, and blue as channel values, other embodiments base channels on another color gamut, or other functions of the pixel intensity traces”); 
grouping a plurality of regions within a predetermined color range into a same group based on color values corresponding to each of the plurality of acquired regions (el Kaliouby ¶0056 discussed above teaches that the facial features are grouped based on predetermined color channels, R, G, and B); and 
acquiring a pulse signal for a plurality of regions that are grouped into the same group using color values of each of the plurality of regions grouped into the same group (el Kaliouby ¶0017: “the training is learned from a data set consisting of human blood volume pulse synchronized face videos; and recognizing a pulse, from the video of the individual, using the statistical classifier, by learning patterns of variability in the mean of the pixel temporal intensity trace”; el Kaliouby ¶0059: “a supervised learning approach is adopted to the problem of detecting human heart rate. A statistical classifier can be trained by learning from a data set consisting of human blood volume pulse synchronized with face videos. The classifier will recognize a pulse by learning patterns of variability, in the mean of the green channel, that correspond to a beat in the blood volume pulse values”). 

Regarding claims 3 and 11, el Kaliouby teaches the method and device of claims 2 and 10, wherein the acquiring comprises acquiring information on a heart rate of the user by el Kaliouby Abstract, ¶0059 & ¶0074 discussed above teach using a machine learning model using the grouped ROI data). 

Regarding claims 4 and 12, el Kaliouby teaches the method and device of claims 3 and 11, wherein the artificial intelligence learning model comprises: 
a frequencies decompose layer configured to acquire periodic attribute information periodically iterative from the input pulse signal; and a complex number layer configured to convert periodic attribute information acquired through the frequencies decompose layer into a value recognizable by the artificial intelligence learning model (el Kaliouby ¶0046: “The analyzing can include evaluating phasic and/or tonic response 129 of the heart rate information. A phasic response is a short-term, or high-frequency, response to a stimulus, and a tonic response is a long-term, or low-frequency, response to a stimulus.”; el Kaliouby ¶0057: “The flow 300 can further comprise decomposing the raw traces into at least one independent source signal 340. The decomposition can be accomplished using independent component analysis (ICA) … Given that hemoglobin absorptivity differs across the visible and near-infrared spectral range, each color sensor records a mixture of the original source signals with slightly different weights. The ICA model assumes that the observed signals are linear mixtures of the sources where one of the sources is hemoglobin absorptivity or reflectivity. ICA can be used to decompose the raw traces into a source signal representing hemoglobin absorptivity correlating to BVP. Respiration rate information is also determined”; also see el Kaliouby Figs. 13, 14B, & 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over el Kaliouby et al. (US 2017/0238860 A1), in view of Kitajima et al. (US 2015/0148687 A1), hereinafter referred to as el Kaliouby and Kitajima, respectively.
Regarding claims 5 and 13, el Kaliouby teaches the method and device of claims 1 and 9, further comprising: 
acquiring the face region of the user in the captured image, wherein the acquiring comprises: acquiring the face region of the user in the captured image using a support vector machine (SVM) algorithm; and removing eyes, mouth, or neck portions from the acquired face region of the user (el Kaliouby ¶0055: “skin detection can be performed and facial portions removed from images where those portions are considered irrelevant. In some cases, eyes, lips, or other portions can be ignored within images”; el Kaliouby Fig. 7: the bounding box 740 excludes the neck region; el Kaliouby ¶0075: “The supervised machine learning models can be based on support vector machines (SVMs). An SVM can have an associated learning model that is used for data analysis and pattern analysis. For example, an SVM can be used to classify data that can be obtained from collected videos of people experiencing a media presentation”).
and neck portions are removed (el Kaliouby removes one or more of the recited regions but not all of them at the same time).
Pertaining to the same field of endeavor, Kitajima teaches removing the eyes, mouth, and neck portions (Kitajima Fig. 5 & ¶0059: “target region 510, which is used to measure a heart rate” – the target region 510 excludes the eyes, mouth, and neck regions as shown in Fig. 5).
El Kaliouby and Kitajima are considered to be analogous art because they are directed to image processing for detecting face and heart rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for collecting heart rate based on video imagery (as taught by el Kaliouby) to exclude the eyes, mouth, and neck regions (as taught by Kitajima) because the combination can measure facial organ-specific heart rate  (Kitajima ¶0057 & ¶0059).

Regarding claims 6 and 14, el Kaliouby, in view of Kitajima, teaches the method and device of claims 5 and 13, wherein the grouping comprises grouping an image of the remaining region in which the regions of the eyes, mouth, and neck portions are removed into a plurality of regions including a plurality of pixels of similar colors (el Kaliouby Fig. 7, ¶0055, ¶0092-¶0093 & Kitajima Fig. 5 & ¶0059 discussed above). 

Regarding claims 7 and 15, el Kaliouby, in view of Kitajima, teaches the method and device of claims 5 and 13, wherein: 
the removing comprises further removing a region of a forehead portion from the user's face region, and the grouping comprises grouping the image of a remaining region in which the regions of the eyes, mouth, and forehead portions are removed into a plurality of regions el Kaliouby Fig. 7, ¶0055, ¶0092-¶0093 & Kitajima Fig. 5 & ¶0059 discussed above). 

Regarding claim 8, el Kaliouby, in view of Kitajima, teaches the method of claim 5, wherein the grouping comprises grouping an image of some regions among the remaining regions in which the eyes, mouth, and forehead portions are removed into a plurality of regions including a plurality of pixels of similar colors, and wherein the some regions comprise a region in which a region of the mouth portion is removed (el Kaliouby Fig. 7, ¶0055, ¶0092-¶0093 & Kitajima Fig. 5 & ¶0059 discussed above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Soo Shin/Primary Examiner, Art Unit 2667